      Case 1:18-cv-00002-JNP-DBP Document 58 Filed 06/21/19 Page 1 of 7




Jesse C. Trentadue (#4961)
Michael W. Homer (#1535)
Noah M. Hoagland (#11400)
Sarah Jenkins (#15640)
SUITTER AXLAND, PLLC
8 East Broadway, Suite 200
Salt Lake City, Utah 84111
Tel: (801) 532-7300
Fax: (801) 532-7355
jesse32@sautah.com
mhomer@sautah.com
nhoagland@sautah.com
sjenkins@sautah.com
Attorneys for Davis County, Utah; Sheriff Todd Richardson,
Marvin Anderson, and James Ondricek
                            UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
                                                     :
 CYNTHIA STELLA, and the ESTATE OF                   :
 HEATHER MILLER,                                     :      REPLY MEMORANDUM IN
                                                     :    SUPPORT OF MOTION TO FILE
           Plaintiffs,                               :     OBJECTIONS TO SCHULTZ,
 v.                                                  :        STARR, AND VINGER
                                                     :          DECLARATIONS
 DAVIS COUNTY, SHERIFF TODD                          :
 RICHARDSON, MAVIN ANDERSON,                         :        Case No. 1:18-cv-00002-JNP
 JAMES ONDRICEK,                                     :
                                                     :             Judge Jill N. Parrish
           Defendants.                               :
                                                     :


       Defendants hereby submit their Reply Memorandum in further support of their Motion to

File Objections1 to the Schultz, Starr and Vinger Declarations.2




       1
           Dkt. 54.
       2
           Dkt. 53-1, 53-2 and 53-3.
      Case 1:18-cv-00002-JNP-DBP Document 58 Filed 06/21/19 Page 2 of 7




                                      INTRODUCTION

       Plaintiffs initially submitted the Schultz, Starr and Vinger Declarations asking the

Court to consider them “in addressing the cross motions for summary judgment.”3

Plaintiffs obviously did so because they were concerned that the Court would sustain

Defendants’ objections to Schultz, Starr and Vinger expert reports.4 Once Defendants

filed their Motion for leave of court to file objections to those Declarations, Plaintiffs

have changed their position.

       Plaintiffs now represent to the Court that “[t]he declarations are not new evidence

to be considered for the motions for summary judgment, but solely evidence that the

expert reports can be presented in a form that wold be admissible in evidence.”5 But as

Defendants will explain, those Declarations are not in a form that can be admitted into

evidence, which is significant because in ruling on the parties’ cross Motions for

Summary Judgment, the Court can only consider evidence that would be available to the

jury.6 In other words, the content or substance of the evidence must be admissible.7 It is

Plaintiffs’ burden to show that it will be possible to put the information, the substance

       3
           Dkt. 53 at page 5.
       4
           See id.
       5
           Dkt. 56 at page 3.
       6
           Brown v. Perez, 835 F.3d 1223, 1232 (10th Cir. 2016).
       7
           Trevizo v. Adams, 455 F.3d 1155, 1160 (10th Cir. 2006).

                                                2
      Case 1:18-cv-00002-JNP-DBP Document 58 Filed 06/21/19 Page 3 of 7




and/or content of evidence, into an admissible form,8 but Plaintiffs have failed to meet

their burden because the content and substance of the opinions of Plaintiffs’ experts are

clearly not admissible.

                                 SCHULTZ DECLARATION

       Under Federal Rule of Evidence 702, the Court is required to perform a gatekeeper

function and only admit expert testimony that is both reliable and relevant;9 whereas Ms.

Schultz’s opinions, set forth in paragraphs 19, 20, 22, 24, 25, 31, 32 and 33 of her

Declaration, are neither reliable not relevant. For example, as expressed in her

Declaration, Ms. Schultz’s opinions are speculation and, therefore, inadmissible because

they are not given to a reasonable degree of professional or medical certainty,10 and they

are expressed in terms of “I believe” and/or “could have”.11 Ms. Schultz is also a nurse,

and there is no evidence in the record that she has ever seen a patient with a ruptured




       8
            Brown, 835 F.3d at 1232.
       9
            See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589 (1993).
       10
           See Warren v. Tastove, 240 Fed. Appx. 771, 773(10th Cir. 2007)(unpublished)(“[W]e
require an opining physician to offer an opinion with a reasonable degree of medical certainty; a
hunch, even an educated hunch is not enough”); Grant v. Farnsworth, 869 F.2d 1149, 1151-52
(8th Cir. 1989)(same).
       11
          See Murray v. City of Sapula, 45 F.3d 1417, 1422 (10th Cir. 1995); Aludo v. Denver
Area Council, 2008 WL 2782734 (D. Colo. July 8, 2008);Owens v. Stifel, Nicholas & Company,
Inc., 2014 WL 948527 (M.D. Ga. Mar. 11, 2014).

                                                3
      Case 1:18-cv-00002-JNP-DBP Document 58 Filed 06/21/19 Page 4 of 7




spleen much less been involved in treating patients who present that injury.12 Thus, not

only does she not have the foundation to opine in her Declaration that Defendant

Anderson’s actions contributed to Ms. Miller’s “early and untimely death”, but that

opinion is likewise conclusory, which makes it inadmissible.13 Furthermore, in her

Declaration Ms. Schultz opines upon Defendant Anderson’s alleged violation of the Utah

Nurse Practice Act and resulting medical malpractice based upon his alleged breaches of

the standard of care, which are irrelevant because a civil rights violation cannot be based

upon either a violation of state law,14 or medical malpractice.15 Ms. Schultz opines, too,

that Ms. Miller was provided with “no medical care,” which is contrary to the undisputed

evidence,16 and thus inadmissible.17

                                  STARR DECLARATION


       12
           Ralstonn v. Smith & Nephew Richards, Inc., 275 F.3d 965, 971 fn. 4 (10th Cir. 2001)
(Proponent of expert testimony bears burden of demonstrating the expert’s qualification to offer
his or her opinions).
       13
            See Fitzgerald v. Corr. Corp. of AM., 403 F.3d 1134, 1143 (10th Cir. 2005).
       14
            Margheim v. Buljiko, 858 F.3d 1077, 1084 (10th Cir. 2017).
       15
          Riddle v. Mondragon, 83 F.3rd 1197, 1203 (10th Cir. 1996); Baker v. McCollan, 443
U.S. 137, 146 (1979); Woodward v. City of Worland, 977 F.2d 1397, 1399 (10th Cir. 1992).
       16
            See Tubbs Dec. Dkt. 40-1 at ¶¶ 10 and 11.
       17
          Cf. Brooke Group Ltd. v. Brown & Williamson Tobacco Corp., 509 U.S. 209, 242-
243(1993)(“When an expert opinion is not supported by sufficient facts to validate it in the eyes
of the law, or when indisputable record facts contradict or otherwise render the opinion
unreasonable, it cannot support a jury’s verdict”).

                                                4
      Case 1:18-cv-00002-JNP-DBP Document 58 Filed 06/21/19 Page 5 of 7




       Dr. Starr’s Declaration suffers from the same infirmities as Ms. Schultz’s

Declaration in that his opinions in paragraphs 18, 22 and 23 thereof, are irrelevant and

not based upon the evidence because they relate to the diagnoses and treatment of patients

with ruptured spleens in an emergency room setting, not a county jail that does not have

the “bedside ultrasound and CT imaging” that he says would result in early identification

and treatment of such injuries. Neither does Dr. Starr give the opinions about Ms.

Miller’s outcome contained with any degree of professional certainty; instead these

opinions are both conclusory and given in terms of possibility as is evident from his use

of the word “If”.

                                  VINGER DECLARATION

       As set forth in paragraphs 57 and 58 of his Declaration, Todd Vinger’s opinions

are inadmissible for the following reasons: (1) he has no foundation to offer opinions as

to Ms. Miller’s medical care or alleged lack thereof; (2) his opinion with respect to a

breach of the standard of care is irrelevant since this is a negligence issue not applicable

to a civil rights claim; (3) his opinions are likewise conclusory, and contrary to the

undisputed evidence because Ms. Miller is the only reported case of anyone sustaining a

ruptured spleen by falling off a top bunk,18 and (4) none of his opinions are given with




       18
            Tubbs Dec., Dkt. 40-1 at ¶20.

                                              5
          Case 1:18-cv-00002-JNP-DBP Document 58 Filed 06/21/19 Page 6 of 7




any degree of professional certainty, which makes them speculative.19

                                                           CONCLUSION

           Plaintiffs submitted the Declarations from their three experts for the stated

purpose of demonstrating to the Court that their experts’ reports can be presented in a

form that would be admissible in evidence. But as Defendants have demonstrated, that is

not so. Plaintiffs have not shown, as is their burden, that it is possible to put the

information, the substance and content of the expert reports, into an admissible form.20

The Court, therefore, should not consider the reports from Plaintiffs’ experts in deciding

the cross Motions for Summary Judgment, and Defendants should also be allowed to file

their objections to the recently proffered Declarations of Schultz, Starr and Vinger.

           DATED this 21st day of June, 2019.

                                                                                SUITTER AXLAND, PLLC

                                                                                 /s/ jesse c. trentadue
                                                                                Jesse C. Trentadue
                                                                                Attorneys for Defendants
T:\4000\4530\137\REPLY MEMORANDUM IN SUPPORT OF MOTION TO FILE OBJECTIONS.wpd




           19
          See Bearman v. Prudential, 186 F.2d 662, 665 (10th 1951); Washington v. Armstrong
World, Inc., 879 F.2d 1121, 1124 (5th Cir. 1998); Cheney v. Smith Klein and Beckman, 764 F.2d
527, 529-30(9th Cir. 1985).
           20
                Brown, 835 F.3d at 1232.

                                                                       6
      Case 1:18-cv-00002-JNP-DBP Document 58 Filed 06/21/19 Page 7 of 7




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 21st day of June, 2019, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system, which sent

electronic notification to the following parties:

 Daniel M. Baczynski, Esq.                        Tad D. Draper, Esq.
 12339 South 800 East, Suite 101                  Law Offices of Tad D. Draper, P.C.
 Draper, Utah 84020                               12339 South 800 East, Suite 101
 Attorneys for Plaintiffs                         Draper, Utah 84020
                                                  Attorneys for Plaintiffs




                                           /s/ jesse c. trentadue




                                              7
